Exhibit 10.2 SEVERANCE AGREEMENT THIS SEVERANCE AGREEMENT (this “Agreement”) is entered into as of December 4, 2013 by and between BLAINE MATHIEU (the “Employee”) and SELECTICA, INC. , a Delaware corporation (the “Company”). 1. TERMINATION BENEFITS. (a) Qualifying Terminations . Severance benefits shall be provided under this Agreement only if one of the following Paragraphs applies: (i) Change in Control . The Company is subject to a Change in Control before the Employee’s employment terminates and, within 12 months thereafter, a Separation occurs because either (A)the Company terminates the Employee’s employment for a reason other than Cause, Permanent Disability or death; or (B)the Employee resigns for Good Reason; or (ii) No Change in Control . Paragraph(i) above does not apply and a Separation occurs because the Company terminates the Employee’s employment for a reason other than Cause, Permanent Disability or death. (b) Release . Subsection(a) above notwithstanding, severance benefits shall be provided under this Agreement only if the Employee has executed a general release of all known and unknown claims that the Employee may then have against the Company, using the form attached hereto as ExhibitA and without making alterations (the “Release”), and has agreed not to prosecute any legal action or other proceeding based on such claims. However, the Employee shall not be required to release any claims that the Employee may have against the Company arising under (i)any indemnification agreement between the Employee and the Company or (ii)any rights to indemnification, advancement of expenses or repayment arising under the Company’s Certificate of Incorporation, the Company’s Bylaws or the indemnification provisions of applicable State statutes, in each case as currently in effect or as subsequently amended. The Company shall deliver the completed Release to the Employee within 10 business days after his Separation. The Employee shall execute and return the Release within the period set forth in ExhibitA (the “Release Deadline”). (c) Severance Pay . If Subsection(a)(i) above applies, then the Employee shall be entitled to receive severance payments from the Company for the period of twelve months following his Separation. If Subsection(a)(ii) above applies, then the Employee shall be entitled to receive severance payments from the Company for the period of six months following his Separation. (Such period of twelve or six months, as the case may be, is referred to below as the “Continuation Period”). Such severance payments shall be made in installments in accordance with the Company’s standard payroll procedures, shall commence within 30 days after the Release Deadline and, once they commence, shall be retroactive to the date of the Employee’s Separation. Such severance payments shall be equal to the Employee’s base salary at the annual rate in effect when his Separation occurs, prorated to reflect the actual length of the Continuation Period. For purposes of Section409A of the Internal Revenue Code of 1986, as amended (the “Code”), each installment payment under this Subsection(c) is hereby designated as a separate payment. 1 The preceding paragraph notwithstanding, if the Company determines that the Employee is a “specified employee” under Section409A(a)(2)(B)(i) of the Code and the regulations thereunder at the time of his Separation, then (i)the severance payments under this Subsection(c), to the extent not exempt from Section409A of the Code, shall commence during the seventh month after the Employee’s Separation and (ii)the installments that otherwise would have been paid during the first six months following the Employee’s Separation shall be paid in a lump sum when such severance payments commence. (d) Health Insurance . If Subsection(a) above applies, and if the Employee elects to continue health insurance coverage under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) for himself and, if applicable, his dependents following his Separation, then the Company shall pay the employer portion of the monthly premium under COBRA for the Employee and, if applicable, his dependents until the earliest of (i)the close of the Continuation Period, (ii)the expiration of the Employee’s continuation coverage under COBRA or (iii)the date when the Employee receives substantially equivalent health insurance coverage in connection with new employment or self-employment. (e) Definition of “Cause
